Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14,18 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilmour in view of CA 2485873. Gilmour ‘006 there is disclosed a method of oil (hydrocarbons) separation from water (via vessel 72) by employing a (dynamic) mixer 24,32 and by measuring the pressure of the “enhanced multiphase fluid” at pressure p1 before the mixer 32 and pressure p3 downstream of the mixer. The pressure across the mixer is altered by adjusting the variable aperture 45 of valve 44 [col. 3 ,line 11], hereafter [3,11],  or of the gas flow rate [4, 17+]. Gilmour ‘006 seeks to control the bubble size in the flotation cell 72 [4, 12]-[4,15] by controlling, inter alia, the pressure drop across the mixer using the adjustable pressure drop device 44 [4, 40]. Applicant measures the same variables and uses a controller to similarly adjust the pressure drop across his mixer. CA ‘873 teaches the use of such a controller arrangement to controil bubble sizes while maintaining the pressure drop across the mixer. it would be obvious to operate the system of Gilmour, which is nearly the same .
Claims 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilmour ‘006 as applied to claims 14 and 18 respectively above, and further in view of Rodriguez (2003). Gilmour ‘006 desires to measure the bubble size of the fluid mixture coming from the mixer/aerator (see sensor 104 [4, 37]) but fails to disclose the use of a camera for doing so. The use of imaging via a camera to estimate bubble size in flotation processes is taught by Rodriguez (2003). The use of imaging via the camera as taught by Rodriguez in Gilmour would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ascertain the bubble size of the resultant mixture.
Response to Arguments
Applicant's arguments filed 12/3/2021 have been fully considered but they are not persuasive. Applicant asserts that there is no disclosure supporting maintaining the pressure drop across the mixer but the rejection sets forth why this limitation is met.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M LITHGOW whose telephone number is (571)272-1162. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS M LITHGOW/           Primary Examiner, Art Unit 1776                                                                                                                                                                                             

THOMAS M. LITHGOW
Primary Examiner
Art Unit 1776



TML